338 F.3d 534
AMERICAN ELECTRIC POWER COMPANY, INC. and Affiliated Corporations; Aep Service Corporation; Appalachian Power Company; Central Ohio Coal Company; Columbus Southern Power Company; Conesville Coal Preparation; Indiana Michigan Power Company; Kingsport Power Company; Ohio Power Company; Southern Ohio Coal Company Plaintiffs-Appellantsv.UNITED STATES of America Defendant-Appellee
No. 01-3495.
United States Court of Appeals, Sixth Circuit.
July 9, 2003.

Before: NELSON, COLE and GILMAN, Circuit Judges.


1
Upon consideration of the petition for rehearing filed by the appellants',


2
It is ORDERED that the petition for rehearing be, and it hereby is, DENIED.


3
It is further ORDERED that Judge Nelson's separate concurring opinion has been withdrawn.